DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 1st, 2022 has been entered.
 This action is in response to the amendments filed on July 1st, 2022. A summary of this action:
Claims 1, 5, 7, 10-11, 13-14, 17, 19-20, 22-29, 32-40, 42-48 have been presented for examination.
Claims 1, 20, and 40 were amended
Claims 2-4, 6, 8-9, 12, 15-16, 18, 21, 30-31, 41 were cancelled
Claim 48 is newly added
Claim 1, 17, and 20 are objected to because of informalities
Claims 22-23 are, 32-33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form
Claims 10-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claims 10-11 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement
Claims 1, 5, 11, 13-14, 17, 19-20, 22, 24-29, 32-36, 38-40, 42-43, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soudah et al., “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems”, 2014, in view of Zhang et al., “Quantification of coronary microvascular resistance using angiographic images for volumetric blood flow measurement: in vivo validation”, 2011 and in further view of Sharma et al., US 2013/0132054  
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Soudah et al., “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems”, 2014, in view of Zhang et al., “Quantification of coronary microvascular resistance using angiographic images for volumetric blood flow measurement: in vivo validation”, 2011 and in further view of Sharma et al., US 2013/0132054  and in further view of Mynard et al., “Scalability and in vivo validation of a multiscale numerical model of the left coronary circulation”, 2014
Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soudah et al., “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems”, 2014, in view of Zhang et al., “Quantification of coronary microvascular resistance using angiographic images for volumetric blood flow measurement: in vivo validation”, 2011 and in further view of Sharma et al., US 2013/0132054 and in further view of Willerson, “Coronary Artery Disease”, textbook, Jan. 2015
Claims 23 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soudah et al., “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems”, 2014, in view of Zhang et al., “Quantification of coronary microvascular resistance using angiographic images for volumetric blood flow measurement: in vivo validation”, 2011 and in further view of Sharma et al., US 2013/0132054  and in further view of Jarisch, “Myocardial Perfusion Evaluation Using Only Six Projections”, 2012, accessed via URL: www(dot)researchgate(dot)net/publication/271842517_Myocardial_Perfusion_Evaluation_Using_Only_Six_Projections
Claims 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soudah et al., “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems”, 2014, in view of Zhang et al., “Quantification of coronary microvascular resistance using angiographic images for volumetric blood flow measurement: in vivo validation”, 2011 and in further view of Sharma et al., US 2013/0132054 and in further view of Pant et al., “A methodological paradigm for patient-specific multi-scale CFD simulations: from clinical measurements to parameter estimates for individual analysis.”, 2014
Claims 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soudah et al., “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems”, 2014, in view of Zhang et al., “Quantification of coronary microvascular resistance using angiographic images for volumetric blood flow measurement: in vivo validation”, 2011 and in further view of Sharma et al., US 2013/0132054 and in further view of Vogelzang et al., “Computer-assisted myocardial blush quantification after percutaneous coronary angioplasty for acute myocardial infarction: a sub-study from the TAPAS trial”, 2009 
Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soudah et al., “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems”, 2014, in view of Zhang et al., “Quantification of coronary microvascular resistance using angiographic images for volumetric blood flow measurement: in vivo validation”, 2011 and in further view of Sharma et al., US 2013/0132054  and in further view of Qasem US 2011/0275944
This action is non-final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the § 103 Rejection
The rejection is maintained, wherein the rejection has been updated as necessitated by amendment. The Examiner has also clarified on the rejection for clarity of record. 

Applicant submits (Remarks, page 13): “Importantly, Soudah does not teach or suggest any model that characterizes the myocardium of the heart, let alone a model of the microvascular
resistance of the myocardium based on blush measurements as recited in claim 1. The myocardium comprises the muscles of the heart and makes up the middle and thickest layer of the heart wall. It is far different from the arteries and arterial microvascular beds that are characterized by the model of Soudah…”

Examiner’s response: 
	The Examiner respectfully disagrees, as this is not what the claim recites. It is improper to import limitations form the specification into the claims. 
	Claim 1 recites, in part: “A computer-implemented method for quantitative flow analysis of a coronary tree perfusing a myocardium of a heart [e.g., Soudah]… wherein results of the blush measurements characterize microvascular resistance of the myocardium, and wherein results of the blush measurements are used to adjust a 2/17resistance of the coupled model of e) for part of the coronary tree supplying blood to the myocardium [e.g., Soudah, in view of Zhang]”
	Furthermore, this is a piecemeal analysis of Soudah alone, without addressing Zhang as was relied upon in combination with Soudah. To clarify: Zhang page 2098 col. 1, ¶¶ 1-2 were relied upon: “…This technique combines the densitometric analysis of spatial and temporal aspects concerning the contrast propagation through the myocardium…” and Zhang’s abstract teaches: “Quantification of coronary microvascular resistance using angiographic images for volumetric blood flow measurement”
	See the rejection for more clarification. 

Applicant submits (Remarks, page 13): “Soudah also does not teach or suggest any model where results of blush measurements are used to adjust resistance of a coupled model for part of the coronary tree supplying blood to the myocardium as recited in claim 1. The reference to Zhang does not remedy these deficiencies as it does not address any 1D-0D modeling of the coronary tree as recited in amended claim 1.”

Examiner’s response: 
	The Examiner respectfully disagrees.
	This is a piecemeal attack against Soudah, as Zhang was relied upon for the blush measurements, and Soudah was relied upon for adjustment of a resistance of the coupled model. See the rejection below for additional clarification.   

Applicant submits (Remarks, page 13): “Moreover, all of the resistance values for the 1D model in Soudah are determined when constructing the 1D model prior to adding the reduced model into the 1D model. Thus, there is no adjustment of a coupled model in Soudah, let alone adjustment of a coupled model based on image analysis that involves blush measurements that characterize microvascular resistance of the myocardium as recited in amended claim 1.”

Examiner’s response: 
The Examiner respectfully disagrees. First, this continues the piecemeal attack against Soudah, without addressing the teachings of Zhang that were also relied upon in combination.
As to the adjustment of the coupled model of Soudah – see the rejection below, wherein the Examiner has clarified on this point, e.g. see Soudah, §2: “The second step (computing phase) consists in setting different boundary conditions [including the resistance values] for the coupled 1D FSI reduced order model to estimate the pressure drop (at any point) taking in account the 3D anatomical model.” – see the rejection for additional clarification. 

Applicant submits (Remarks, page 13-14): “Furthermore, the combination of Soudah and Zhang does not teach or suggest the method of claim 1. More specifically, there is no teaching or suggestion in Zhang to use image-based blush measurements that characterize microvascular resistance of the myocardium to adjust a coupled model - the model constructed by adding the ID model to the reduced 3D model. Instead, the analysis of the Examiner in rejecting claim I
relies on impermissible hindsight…The applicant respectfully submits that the combination of Soudah and Zhang is improper as it relies on information gleaned solely from applicant's specification.”

Examiner’s response: 
The Examiner respectfully disagrees. This is a piecemeal analysis of Zhang, without addressing that the § 103 rejection relied upon Soudah, in view of Zhang. 
In addition, this argument does not point out how the rejection relied upon impermissible hindsight such as by pointing out what knowledge was “gleaned only from the applicant's disclosure”. Rather, this argument merely alleges that there was impermissible hindsight. See the rejection as clarified below – there was no impermissible hindsight.  
 In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). 

Applicant submits (Remarks, page 14): “…Importantly, the method of Zhang employs densitometric measurements to characterize the global blood flow Q through the left anterior descending (LAD) coronary artery that perfuses the myocardium. Page H2 l 02 of Zhang describes that the measured global blood flow Q through the left anterior descending (LAD) coronary artery can account for contribution of collateral flow. However, the method of Zhang is not capable of characterizing the collateral flow itself in a manner suitable for updating a cardiovascular model such that the model characterizes the collateral flow within the coronary tree as recited in amended claim 1. 

Examiner’s response: 
The Examiner respectfully disagrees – this argument does not state why or how Zhang is “not capable” of being used in this manner, and does not address that the rejection was Soudah in view of Zhang, wherein Soudah teaches how such measurements would have been used for updating the model of Soudah.
As such, this is a piecemeal analysis of the references that were relied upon. 


Applicant submits (Remarks, page 14): “Furthermore, there is no adjustment of a coupled model in Zhang, let alone adjustment of a coupled model by adding one or more elements representing collateral flow parallel to a lesion or by adding one or more elements representing collateral flow from another coronary artery as recited in claim 1… The reference to Soudah does not remedy these deficiencies as the 1D cardiovascular model of Soudah does not characterize the collateral flow within the coronary tree as recited in amended claim 1.” 

Examiner’s response: 
This is a piecemeal analysis of the references – see the previous rejection, see the rejection below. To be specific, this argument performs a piecemeal attack against Zhang for limitations that Soudah was relied upon in view of Zhang. Furthermore, the newly amended subject matter was previously presented in dependent claim 40, which was rejected over Soudah, in view of Zhang, and in further view of Sharma - this argument does not address Sharma. See the rejection below for clarification.
In addition, and as stated below in the rejection – this feature is not required, because the claim recites “i)…blush measurements… or (ii) …collateral flow…”. As stated in the claims, the claims only require either (i) or (ii), not both of these features.

 Applicant submits (Remarks, page 15): “For example, dependent claim 39 recites "the results of the blush measurements are used to adjust a value of end-resistance of the coupled model for the part of the coronary tree supplying blood to the myocardium." Nowhere does the cited prior art teach or suggest these features…” 

Examiner’s response: 
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
To clarify, see the previous rejection, pages 34-35 wherein claim 39 was rejected. See page 12, wherein claim 39 was in the grounds of rejection. 

Applicant submits (Remarks, page 15): “In another example, dependent claim 48 recites that "the aortic pressure is derived from a cuff measurement on the patient." Nowhere does the cited prior art teach or suggest these features…”

Examiner’s response: See the below rejection for how this newly added claim has been rejected under § 103. 

Claim Objections
Claim 1, 17, and 20 are objected to because of the following informalities:  
Claim 1 recites “the group” however there is not a prior recitation of this element. The Examiner suggests amending this is “a group”. 
Claim 20 is objected to under a similar rationale
Claim 17 recites “the group consisting of: wall motion of the left ventricle, coronary motion, patient information” – this group is not previously recited, and in view of claim 1 now also reciting a “group”, the Examiner suggests amending claim 17 to recite “a second group…”
Appropriate correction is required.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 22-23 are, 32-33 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claim 1 recites, in part: “A computer-implemented method for quantitative flow analysis of a coronary tree perfusing a myocardium of a heart of a patient from bi-dimensional images of at least part of the coronary tree, the method comprising…”
Claim 22 recites: “An X-ray imaging system comprising an imaging device for acquiring the plurality of bi-dimensional images that is operably coupled to the computer of claim 1, wherein the computer is configured to perform the method of claim 1 to determine at least one fractional flow reserve value of a conduit of the coronary tree of the patient.”
As such, claim 22 fails to further limit the subject matter of claim 1. The dependent claims of claim 22 are rejected due to dependency. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites: The method according to claim 1, wherein the image analysis of f) involves the blush measurements of i) performed on at least two bi- dimensional images of the plurality of bi-dimensional images that minimizes effects of foreshortening and superimposing.

Claim 14 recites: The method according to claim 1, wherein the image analysis of f) involves the measurements of contrast propagation velocity and the densiometric measurements of ii), wherein the measurements of contrast propagation velocity of ii) are based on delay between bi-dimensional images to increase temporal resolution.

	The above limitations recite functional language, as per MPEP § 2173.05(g): “A claim term is functional when it recites a feature "by what it does rather than by what it is"…A functional limitation is often used in association with an element, ingredient, or step of a process to define a particular capability or purpose that is served by the recited element, ingredient or step” – the functional limitations are “that minimizes effects of foreshortening and superimposing” as associated with “the blush measurements…performed on at least two…images…” in claim 10 and “to increase temporal resolution” in claim 14 as associated with “…the measurements of contrast propagation velocity…are based on delay between…images…” .
	These recitations are “… intended result[s] and [do] not provide a clear cut indication of scope because it imposed no … limits” on the claim, as per MPEP § 2173.05(g) – as the claims are “without reciting the particular structure, materials or steps that accomplish the function or achieve the result” (MPEP § 2173.05(g)). 
	To clarify, MPEP § 2173.05(g): “Notwithstanding the permissible instances, the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite… For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear… noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty"…Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim…” 	

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-11 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	
Claim 10 recites: The method according to claim 1, wherein the image analysis of f) involves the blush measurements of i) performed on at least two bi- dimensional images of the plurality of bi-dimensional images that minimizes effects of foreshortening and superimposing.

Claim 14 recites: The method according to claim 1, wherein the image analysis of f) involves the measurements of contrast propagation velocity and the densiometric measurements of ii), wherein the measurements of contrast propagation velocity of ii) are based on delay between bi-dimensional images to increase temporal resolution.

	See MPEP § 2173.05(g): "Further, without reciting the particular structure, materials or steps that accomplish the function or achieve the result, all means or methods of resolving the problem may be encompassed by the claim…Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a)  and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197.”
	As stated above, these are unlimited functional claim limitations. 
	As to claim 10, see page 19, ¶¶ 2-4: “Because the calculations are performed on two-dimensional angiographic images, the section of the heart that the user wishes to investigate suffers from foreshortening and superimposing. However in order to accurately determine the myocardium status, these effects is preferably minimized… Another manner to minimize the effect of foreshortening and superimposing is by the use of a three-dimensional imaging modality such as from CT or MR.” and page 20, ¶ 1: “This information can for instance include information on rotational and angulation position of the X-ray imaging device, aiding in the effort to minimize foreshortening and superimposing”, and page 6, ¶ 4: “To reduce foreshortening and/or superimposing, the blush measurement is typically performed in at least two bi-dimensional images used to make the 3D reconstruction.” – to clarify on these, page 18, last paragraph: “Myocardial blush is for instance calculated using two-dimensional angiographic images.”
	The functional limitation in claim 10 lacks written description support, for the written description does not describe how the intended result of “minimizes effects of foreshortening and superimposing” as claimed is achieved. In other words, as per MPEP § 2173.05(g): “noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty"”)

As to claim 14, see page 21, ¶ 2 of the instant specification: “The temporal resolution of the measurements can be improved by using the delay between each acquired frame with respect to frontal and lateral imaging source.” Also see pages 6-7 the paragraph split between the pages, and page 8, ¶ 2. The functional limitation in claim 14 lacks written description support, for the written description does not describe how the temporal resolution is increased by using the delay. In other words, as per MPEP § 2173.05(g): “noting that the Supreme Court explained that a vice of functional claiming occurs "when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty"”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 13-14, 17, 19-20, 22, 24-29, 32-36, 38-40, 42-43, 47 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soudah et al., “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems”, 2014, in view of Zhang et al., “Quantification of coronary microvascular resistance using angiographic images for volumetric blood flow measurement: in vivo validation”, 2011 and in further view of Sharma et al., US 2013/0132054  

Regarding Claim 1
Soudah teaches: 
	A computer-implemented method for quantitative flow analysis of a coronary tree perfusing a myocardium of a heart of a patient from bi- dimensional images of at least part of the coronary tree , the method comprising: (Soudah, see abstract:“...Starting from a patient-specific computational mesh obtained by medical imaging techniques [patient-specific images], an analysis methodology based on a two-step automatic procedure is proposed. First a coupled 1D-3D Finite Element Simulation is performed and the results are used to adjust a reduced-order model of the 3D patient-specific area of interest. Then, this reduced-order model is coupled with the 1D model. In this way, three-dimensional effects are accounted for in the 1D model in a cost effective manner, allowing fast computation under different scenarios”
see page 2 for an overview of 3D-1D-0D models in the art, including “...These approaches typically consist in the combination of models with different levels of approximation (3D, 1D and 0D models) each aimed at capturing particular features of the solution. 3D models are applied in regions where details of the local flow are needed. This is typically the case when the flow is strongly three dimensional or it tends to be turbulent. 1D models are typically used in the up-downstream domain of the 3D models, so that the whole arterial network can be described efficiently taking into account flow propagation effects...” and see page 3, ¶ 2 which provides an overview
to clarify on the images – see section 3.1.1 which teaches using “angiography” with a 1.5-T Philips scanner for MRA – this uses multiple 2-D images from different perspectives as a skilled person would have known)
	a) generating a three-dimensional (3D) reconstruction for a subset of the coronary tree of the patient from bi-dimensional images of at least part of the coronary tree obtained from different perspectives; (Soudah, see § 3.1.1, ¶ 1: “Image data come from a 1.5-T Phillips scanner using a gadolinium-enhanced MR angiography (MRA) with the patient in the supine position. The 3D model [reconstruction] (Figure 2) includes the ascending aorta, aortic arch, descending aorta, left subclavii, brachiocephalic and finally left common carotid arteries [of the coronary tree] in Stereo Lithography(STL) file format…”; as to the different perspectives this would have been part of the use of the “1.5-T Phillips scanner” for “MRA” – i.e. a skilled person would have known that such a scanner generates a “3D model” by taking multiple 2D images around “the patient” in different perspectives )
	b) identifying a region of interest within the 3D reconstruction which has a narrowing or blockage of flow;(Soudah, page 3, ¶ 2: “In this paper, we propose a reduced-order Computational Fluid Dynamics(CFD) model specifically aimed to the estimation of the pressure gradient and the energy losses induced by stenosis [a region of interest with a narrowing or blockage of flow, see the instant specification page 1 ¶ 2 for clarification on the BRI] in cardiovascular scenarios... (2) a coupled multiscale 0D-1D-3D model to approximate the energy losses induced by a narrowing of the artery lumen. The solution of the 3D model is used to train a reduced-order model which is aimed to capturing the pressure drop within two sections located upstream and downstream of the stenosis [the region of interest]”)
	c) generating a reduced 3D model for the region of interest from the 3D reconstruction of a), wherein the reduced 3D model for the region of interest comprises a pressure drop equation for the region of interest; (Soudah, see figure 1 which shows that a “3D reduced order equation” was generated, as clarified in the abstract: “First a coupled 1D-3D [which includes the 3D reconstruction] Finite Element Simulation is performed and the results are used to adjust a reduced-order model of the 3D patient-specific area of interest. Then, this reduced-order model is coupled with the 1D model”
	as to the pressure drop equation: page 3, ¶ 2: “The solution of the 3D model is used to train a reduced-order model which is aimed to capturing the pressure drop within two sections located upstream and downstream of the stenosis.” – to clarify, see equation 4 on page 6 for the 3D reduced order equation, and the surrounding description in § 2.1, ad see figure 3 for an example in which this shows “Left: pressure drop between the 3D computational values [from the 3D reconstruction] versus the reduced-order model.”
	d) generating a one-dimensional (1D) model that is specific to the patient, wherein the 1D model includes a plurality of segments representing conduits of at least part of the coronary tree of the patient, such segments including 1D segments with end parts connected with lumped parameter zero-dimensional models to take into account boundary conditions, (Soudah, abstract: “First a coupled 1D-3D Finite Element Simulation is performed and the results are used to adjust a reduced-order model of the 3D patient-specific area of interest. Then, this reduced-order model is coupled with the 1D model”, as clarified on page 3, ¶ 2: “The key features of our approach are: (1) a patient-specific anatomy and a computational mesh obtained during a routine clinical imaging session; (2) a coupled multiscale 0D-1D-3D model to approximate the energy losses induced by a narrowing of the artery lumen. The solution of the 3D model is used to train a reduced-order model which is aimed to capturing the pressure drop within two sections located upstream and downstream of the stenosis. Then the reduced-order model is integrated within the 1D model to create a 1D reduced-order model. Such model is able to simulate the energy losses and the flow distribution taking into account the patient-specific anatomy in real time under different scenarios.”; to clarify, also see page 2, ¶ 1: “1D models are typically used in the up-downstream domain of the 3D models, so that the whole arterial network can be described efficiently taking into account flow propagation effects. Zero dimensional models (or lumped models) are generally used to describe the lower level of the cardiovascular system or to model the heart.”, to clarify on the lumped models - § 3.1.2 ¶ 2: “These values were used to set the parameters for the lumped model. These lumped models are usually composed of a set of resistances and compliances to model the microvascular beds”
	As to the boundary conditions, see § 2.2 : “Following that, the 3D problem is solved in Ω3D using the boundary conditions obtained in the Γ1, Γ2 sections from the 1D model.”; to clarify see § 3.1.2 for details on the “Boundary conditions: Inlet and Outlet Conditions at Rest” including “…the boundary condition estimation is limited to correctly determining the resistance values [of the lumped elements] at each of these outlets. For estimating the terminal resistance parameter”
 	wherein fluid flow through the segments of the 1D model is governed by a one-dimensional, axisymmetric form of fluid equations, (Soudah, § 2.1: “In this section we describe a non-linear 1D formulation and the reduced-order model proposed to account for the 3D effects caused by the patient-specific area of interest. In absence of branching, an artery may be considered as a cylindrical compliant tube which extends from z = 0 to z = L, where L is the artery length. The artery takes into account the assumptions of axial symmetry, radial displacements, constant pressure on each section, no body forces and dominance of axial velocity. The governing system of equations for an incompressible Newtonian fluid are derived by applying conservation of mass and momentum in a 1-D impermeable and deformable tubular control volume….” – i.e. these “flow” flow equations are 1-D axisymmetric about the axis of the “cylindrical compliant tube”, hence these equations are a function of “z” [the 1D position along the length of the cylinder] 
and wherein the 1D model is based on at least one geometrical feature extracted from the 3D reconstruction of a), wherein the at least one geometrical feature is selected from the group consisting of diameter, vessel length, vessel curvature, and centerline; (Soudah, see § 2.2 “In order to keep the continuity in the area sections between the 3D and the 1D geometrical models, the diameters of the 1D geometrical model were firstly scaled taking into account a proportional diameter factor between the 3D [reconstruction] and 1D geometrical models. The properties of the 1D geometrical models were taken from [12].”)
	e) generating a coupled model by adding the reduced 3D model of c) to the 1D model of d) as a coupling condition at a position in the 1D model corresponding to the region of interest; (Soudah, abstract: “First a coupled 1D-3D Finite Element Simulation is performed and the results are used to adjust a reduced-order model of the 3D patient-specific area of interest.
Then, this reduced-order model is coupled with the 1D model”, page 3 ¶ 2 for a more detailed summary, and see § 2.2 for clarification on the coupling condition; and see figure 1 which shows a visual depiction of the resulting “1D-3D reduced order coupled models”)
	f) updating the coupled model of e), wherein the updating is based on [measurements which]...characterize microvascular resistance...wherein results of the ... measurements are used to adjust a resistance of the coupled model of e) for part of the coronary tree supplying blood to the myocardium (Soudah, first see fig. 1 for the “Training phase” as further detailed in §3.1 including §3.1.2 ¶ 2 which teaches: “Invasive pressure wire measurements were acquired in a catheterization laboratory equipped XMR suite [4]. Pressure was obtained in the ascending aorta (proximal to the coarctation). The proximal systolic, diastolic, and mean pressures were 83.92, 49.68, and 63.35 mmHg, respectively. These values were used to set  the parameters for the lumped model. These lumped models are usually composed of a set of resistances and compliances to model the microvascular beds”..., e.g. figure 2
as to this being updated: as shown in figure 1, and clarified in § 2: “The second step (computing phase) consists in setting different boundary conditions [including by updating the lumped parameters in the model] for the coupled 1D FSI reduced- order model to estimate the pressure drop (at any point) taking in account the 3D anatomical model.” and  § 2.2: “For the computation phase, the coupled 1D coupled FSI - reduced-order model is solved by using the coefficients k1 and k2 estimated previously” wherein § 3.2 details the “Computation phase” which includes in § 3.2.1 ¶¶ 1-2: “Stress (or non-rest) conditions were induced by administering isoprenaline to the patient. Flow and pressure data waveforms were acquired using the same protocol as in rest conditions [4]… For estimating the terminal resistance parameters under non-rest situations, we have used the same procedure as in rest situations (3.1.2)… Table 1 shows the terminal resistance values for the terminal vessels for rest and non-rest situations… Once the terminal resistances for the non-rest condition are set [updated to non-rest values, see table 1] and the parameters k1 and k2 of the 3D reduced-order model are fitted (see Section 3.1.3 [this used the values that were “estimated previously” under rest conditions as per § 2.2]). We are able to estimate the pressure drop under non-rest conditions.” – to clarify, § 6: “…during the fitting of the terminal resistances during training and computation phases [the updating of the values are this “fitting” in the computation phase]”) 
	and g) performing quantitative flow analysis using the coupled model updated in f). (Soudah, § 3.2.1 ¶ 2: “Once the terminal resistances for the non-rest condition are set and the parameters k1 and k2 of the 3D reduced-order model are fitted (see Section 3.1.3). We are
able to estimate the pressure drop under non-rest conditions”, e.g. § 4: “For the non-rest situation, the mean and maximum pressure drops of 13.68 and 44.06 mmHg are estimated using the 1D-reduced-order model”; also see § 5, ¶ 1: “The procedure consists of a two step process. First a reduced-order model is trained using a coupled 1D-3D FEM analysis and then is used together with a 1D solver under different pathological conditions.” – i.e. the output of the second step is a quantitative flow analysis such as “under non-rest conditions” used the coupled model) 

Soudah does not explicitly teach: 
based on image analysis performed on a plurality of bi-dimensional images of at least part of the coronary tree , wherein the image analysis involves at least one of 
i) blush measurements performed on at least two bi-dimensional images of the plurality of bi-dimensional images, wherein results of the blush measurements characterize microvascular resistance of the 2/16myocardium, and wherein results of the blush measurements are used to adjust a resistance of the coupled model of e) for part of the coronary tree supplying blood to the myocardium or ii) measurements of contrast propagation velocity along the coronary tree performed on at least two bi-dimensional images of the plurality of bi-dimensional images together with densiometric measurements performed on at least two bi-dimensional images of the plurality of bi-dimensional images for part of the coronary tree which has a narrowing or blockage of flow and around that part, wherein results of the measurements of contrast propagation velocity and the densiometric measurements characterize collateral flow within the coronary tree of the patient due to the narrowing or blockage of flow, and wherein results of the measurements of contrast propagation velocity and the densiometric measurements are used to adjust the coupled model of e) such that the coupled model characterizes the collateral flow within the coronary tree by adding one or more elements representing collateral flow parallel to a lesion or by adding one or more elements representing collateral flow from another coronary artery;

Zhang, as taken in combination with Soudah teaches:
based on image analysis performed on a plurality of bi-dimensional images of at least part of the coronary tree , wherein the image analysis involves at least one of (Soudah, see § 3.2.1 ¶ 1 including: “Flow and pressure data waveforms were acquired using the same protocol as in rest conditions”, and see § 3.1.2 ¶¶ 1-2: “Blood flow information[4] was acquired using a cardiac-gated, 2D, respiratory compensated, phase-contrast (PC) sequence with through-plane velocity encoding…Invasive pressure wire measurements were acquired in a catheterization laboratory equipped XMR suite [4].” – these were the measurements used for setting the parameters of the lumped models in both the “Training” and “Computation” phases (fig. 1 of Soudah), see the citations above for clarification; as taken in view of Zhang, abstract: “Quantification of coronary microvascular resistance using angiographic images for volumetric blood flow measurement…” and
to clarify on this combination, see Zhang, page 2096, col. 2, ¶¶ 1-3: “Therefore, measurements of coronary MR play a pivotal role in diagnosing and monitoring the effects of therapeutic interventions… Resistance is determined by dividing the pressure gradient by flow. In the case of the heart, true microcirculatory resistance (1, 12, 26) is theoretically defined as the mean aortic to coronary back pressure (vide infra) gradient divided by absolute coronary blood flow (in mmHg·ml1·min1) at hyperemia. Myocardial perfusion pressure is easy to measure invasively with a catheter or a coronary pressure wire. Therefore, the challenge for calculating MR is to measure the absolute coronary blood flow… The studies demonstrated the feasibility and potential utility of the FPA algorithm in conjunction with digital subtraction angiography for measuring volumetric coronary blood flow. When compared with other blood flow measurement techniques, the current angiographic method is simple to implement. It can be done in conjunction with routine coronary angiography, which can be accomplished during diagnostic cardiac catheterization. Furthermore, MR can be easily calculated using angiographic volumetric blood flow. The purpose of the current study is to validate the MR measurement technique in vivo using the FPA technique.”, i.e. “This new method is accurate, quantitative, and easy to perform, requiring only angiographic images” (Zhang, page 2102, col. 2, ¶ 3))
i) blush measurements performed on at least two bi-dimensional images of the plurality of bi-dimensional images, wherein results of the blush measurements characterize microvascular resistance of the 2/16myocardium, and wherein results of the blush measurements are used to adjust a resistance of the coupled model of e) for part of the coronary tree supplying blood to the myocardium or (Zhang, pages 2097-2098, section “Blood flow measurement using angiographic images” which teaches: “…This technique combines the densitometric analysis of spatial and temporal aspects concerning the contrast propagation through the myocardium. Flow measurements are made by summing up the pixel values in the regions of interest (ROIs) using temporal subtraction images. Coronary blood flow was determined from the change in volume during one cardiac cycle. An ROI for flow measurement was drawn around the LAD vascular bed that encompassed both the visible arteries and the microcirculatory blush [a blush measurement of the microvascular resistance of the myocardium] (43, 60) (Fig. 3)…” – to clarify, as per the abstract this is part of the “Quantification of coronary microvascular resistance using angiographic images for volumetric blood flow measurement:”
as to using this to update the resistance of the coupled model – see Soudah, § 3.1.2 ¶¶ 1-2 which includes the use of “Blood flow information[4] was acquired using a cardiac-gated, 2D, respiratory compensated, phase-contrast (PC) sequence with through-plane velocity encoding.… For estimating the terminal resistance parameter, we use Ohm’s law taking into account the flow distribution at the rest state”, wherein the updating is performed in § 3.2.1: “Flow and pressure data waveforms were acquired using the same protocol as in rest conditions [4]…” – wherein a skilled person would have used Zhang’s measurement technique because “…When compared with other blood flow measurement techniques [e.g., Soudah], the current angiographic method is simple to implement. Furthermore, MR can be easily calculated using angiographic volumetric blood flow…” (Zhang, page 2096), i.e. “This new method is accurate, quantitative, and easy to perform, requiring only angiographic images.” (Zhang, conclusion)”
ii) measurements of contrast propagation velocity along the coronary tree performed on at least two bi-dimensional images of the plurality of bi-dimensional images together with densiometric measurements performed on at least two bi-dimensional images of the plurality of bi-dimensional images for part of the coronary tree which has a narrowing or blockage of flow and around that part, wherein results of the measurements of contrast propagation velocity and the densiometric measurements characterize collateral flow within the coronary tree of the patient due to the narrowing or blockage of flow, and wherein results of the measurements of contrast propagation velocity and the densiometric measurements are used to adjust the coupled model of e) such that the coupled model characterizes the collateral flow within the coronary tree (Soudah, as taken in view of Zhang as cited above, wherein Zhang, pages 2097-2098, section “Blood flow measurement using angiographic images” which teaches: “…This technique combines the densitometric analysis of spatial and temporal aspects concerning the contrast propagation through the myocardium. Flow measurements are made by summing up the pixel values in the regions of interest (ROIs) using temporal subtraction images. Coronary blood flow was determined from the change in volume during one cardiac cycle. An ROI for flow measurement was drawn around the LAD vascular bed that encompassed both the visible arteries and the microcirculatory blush (43, 60) (Fig. 3 [see fig. 3, this shows it is of a part of the tree]) Power injection of contrast material was assumed to momentarily replace blood with contrast material. The known iodine concentration in the contrast material and a linear regression analysis between the measured integrated gray levels in the calibration phantom were used to convert the gray level to volume. Therefore, the difference of densitometric signal in the vascular bed can be converted to the volume of contrast bolus entering the vascular bed between successive images [at least two images] using system iodine calibration.
Wherein Zhang, page 2102, col. 1, last paragraph clarifies: “Myocardial perfusion flow is a combination of coronary and collateral flow, so calculations using it tend to overestimate MR if they neglect collateral flow (53, 58) . In our current angiographic flow measurement, the ROI was drawn large enough to ensure that the LAD vascular bed will be within the ROI (35). As a consequence, this technique ensured that any visible potential collateral flow perfusion will be included in the angiographic NMR measurement. However, in cases of severe stenosis, coronary angiography still has only limited sensitivity for quantifying collateral circulation capacity (45, 53).” And see the conclusion: “This study demonstrated that the angiographic flow measurement based on the FPA technique can be used to assess the severity of microvascular disruption even in the presence of intermediate severity epicardial stenosis (75% area stenosis).” – i.e. the measurement was on a part of the tree with “stenosis”; wherein this characterized the “collateral flow”
As to the coupled model including the effect of the collateral flow: Zhang’s technique was such that “any visible potential collateral flow perfusion will be included in the angiographic NMR measurement” as such when Soudah was taken in combination with Zhang, Soudah’s updated coupled model (§ 3.2.1 of Soudah) would have characterized the collateral flow through the “terminal resistances” which were based on this measurement of Zhang)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah on a system for coupled modelling of a coronary tree wherein the system used  “Blood flow information[4] was acquired using a cardiac-gated, 2D, respiratory compensated, phase-contrast (PC) sequence with through-plane velocity encoding” along with “Invasive pressure wire measurements were acquired in a catheterization laboratory equipped XMR suite [4]” (Soudah, § 3.1.2) with the teachings on Zhang of a “Quantification of coronary microvascular resistance using angiographic images for volumetric blood flow measurement”(Zhang, abstract). 
The motivations to combine would have been that: 1) “This study provides a method to measure NMR without using a velocity wire, which can potentially be used to evaluate microvascular conditions during coronary arteriography.” (Zhang, abstract), 2) “When compared with other blood flow measurement techniques, the current angiographic method is simple to implement. It can be done in conjunction with routine coronary angiography, which can be accomplished during diagnostic cardiac catheterization. Furthermore, MR can be easily calculated using angiographic volumetric blood flow.” (Zhang, page 2096, col. 2, ¶ 3), 3) “This new method is accurate, quantitative, and easy to perform, requiring only angiographic images.” (Zhang, conclusion), and 4) “Myocardial perfusion flow is a combination of coronary and collateral flow, so calculations using it tend to overestimate MR if they neglect collateral flow (53, 58) . In our current angiographic flow measurement, the ROI was drawn large enough to ensure that the LAD vascular bed will be within the ROI (35). As a consequence, this technique ensured that any visible potential collateral flow perfusion will be included in the angiographic NMR measurement” (Zhang, page 2102, col. 1, ¶ 5).

Soudah, in view of Zhang, does not explicitly teach: 
by adding one or more elements representing collateral flow parallel to a lesion or by adding one or more elements representing collateral flow from another coronary artery;
however, this limitation is not required – as the claim recites, in part: “or ii) measurements of contrast propagation velocity… by adding one or more elements”.
 
For purposes of compact prosecution, Sharma teaches:
by adding one or more elements representing collateral flow parallel to a lesion or by adding one or more elements representing collateral flow from another coronary artery; (Sharma, ¶ 32: “One further aspect which is very important in the coronary circulation, and which contributes to the large discordance between morphological and functional importance of a stenosis is the presence of collateral flow which can render a morphologically important stenosis into a functionally insignificant one. Depending on the patient specific vessel morphology, the collateral flow 336 can be modeled both through anastomotic large vessels (with 1D models) or through microvascular vessels which supply the affected region with blood (modeled through lumped elements as in FIG. 3).”, and see figure 3 which shows that the “Collateral flow” element # 336 is between two arteries)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah, as modified by Zhang above, on “A reduced-order model for an efficient analysis of cardiovascular hemodynamics problems using multiscale approach…” (Soudah, abstract) with the teachings from Sharma on “A method and system for multi-scale anatomical and functional modeling of coronary circulation is disclosed” (Sharma, abstract) including modelled the “collateral flow” (¶ 32 of Sharma) and the “Hemodynamic quantities, such as fractional flow reserve (FFR), are computed to determine a functional assessment of the stenosis,” (Sharma, abstract). The motivation to combine would have been that Sharma’s system “provide[d] patient-specific multi-scale computational models with high predictive power for coronary circulation in healthy and diseased vessels…[and] further provide[d] virtual intervention based planning to improve the clinical management of coronary artery disease by leveraging the computational models to create specific to create specific therapeutic interventions” (Sharma, ¶ 4). 
An additional motivation to combine would have been that “One further aspect which is very important in the coronary circulation, and which contributes to the large discordance between morphological and functional importance of a stenosis is the presence of collateral flow which can render a morphologically important stenosis into a functionally insignificant one. Depending on the patient specific vessel morphology, the collateral flow 336 can be modeled” (Sharma, ¶ 32, see ¶ 44 for more clarification).
 An additional motivation to combine would have been that: “Further, collateral blood flow can increase flow and attenuate the effect of the stenosis. The functional significance is determined through different indicators such as, trans-stenotic pressure drop, coronary flow reserve (CFR), relative flow reserve (RFR) or fractional flow reserve (FFR). FFR offers a series of advantages over the others indicators. For example, FFR does not include the rest state (which is highly dependent on the hemodynamic parameters), it does not depend on the existence of an adjacent healthy vessel (as opposed to RFR, hence it can be applied in case of multivessel disease), and it includes the effect of collateral flow and of previous myocardial infarct.” (Sharma, ¶ 61)

Regarding Claim 5
Soudah teaches:
	The method according to claim 1, wherein the 1D model of d) is based on a 1D model including information on generalized diameter, length, and spatial orientation of a skeleton of segments that form the coronary tree that is adjusted based on the at least one geometrical feature extracted from the 3D reconstruction. (Soudah, page 5, ¶ 1: “In absence of detailed of patient-specific data, the wall elasticity and the thickness of the 55 largest arteries are based on data published by Wang and Parker [12].”; to clarify § 2.2: “The properties of the 1D geometrical models were taken from [12]” and see figure 4 captioned as: “1D anatomical model based on [12].” – and see fig. 4, which shows that this 1D model from Wang and Parker shows visually that the skeleton of segments in the coronary tree include the diameters [there are segments of different diameters], lengths [there are segments of different lengths], and spatial orientations [there are segments with different spatial orientations]
	Wherein § 2.2 teaches: “In order to keep the continuity in the area sections between the 3D and the 1D geometrical models, the diameters of the 1D geometrical model were firstly scaled taking into account a proportional diameter factor between the 3D [example geometrical feature extracted from the 3D reconstruction] and 1D geometrical models [example of an adjustment to the 1D model of Wang and Parker]. The properties of the 1D geometrical models were taken from [12].”) 

Regarding Claim 13.
Soudah, as was taken in combination with Zhang and Sharma above, teaches: 
	The method according to claim 1, wherein the image analysis of f) involves the measurements of contrast propagation velocity and the densiometric measurements of ii) together with geometric information representing vessel diameter or cross-sectional area or length that is used to characterize the collateral flow in the coronary tree and adjust the coupled model of e) such that the coupled model of e) characterizes the collateral flow within the coronary tree (Soudah, in view of Sharma, as cited above for claim 1 for the adjustment/updating of the coupled model for collateral, wherein Zhang was relied upon for the measurement to detect collateral flow, wherein Zhang, pages 2097-2098, section “Blood flow measurement using angiographic images” teaches: “…This technique combines the densitometric analysis of spatial [including the geometric information, see figure 3 which shows vessel diameters and lengths used in this analysis] and temporal aspects concerning the contrast propagation through the myocardium. Flow measurements are made by summing up the pixel values in the regions of interest (ROIs) using temporal subtraction images. Coronary blood flow was determined from the change in volume [volume being geometric information representing the diameter, length, and cross-sectional area as it is volume] during one cardiac cycle. An ROI for flow measurement was drawn around the LAD vascular bed that encompassed both the visible arteries and the microcirculatory blush (43, 60) (Fig. 3) Power injection of contrast material was assumed to momentarily replace blood with contrast material. The known iodine concentration in the contrast material and a linear regression analysis between the measured integrated gray levels in the calibration phantom were used to convert the gray level to volume. Therefore, the difference of densitometric signal in the vascular bed can be converted to the volume of contrast bolus entering the vascular bed between successive images [at least two images] using system iodine calibration.” And wherein Zhang page 2102, col. 1, last paragraph clarifies: “In our current angiographic flow measurement, the ROI was drawn large enough to ensure that the LAD vascular bed will be within the ROI (35). As a consequence, this technique ensured that any visible potential collateral flow perfusion will be included in the angiographic NMR measurement.”
and to clarify:  see page 2098, col. 2, ¶2 “However, it is possible to measure the dependent arterial lumen volume using densitometry (35), which can also be related to the myocardial mass (29, 30). Therefore, arterial lumen volume can be used to account for the dependent arterial bed size….Normalized MR (NMR) can be calculated by combining Eqs. 1 and 2”

Regarding Claim 14.
Zhang, as taken in combination with Soudah above teaches: 
	The method according to claim 1 , wherein the image analysis of f) involves the measurements of contrast propagation velocity and the densiometric measurements of ii), wherein the measurements of contrast propagation velocity of ii) are based on delay between bi-dimensional images to increase temporal resolution. (Zhang,  page 2098, col. 1, ¶¶ 1-2 teaches “This technique combines the densitometric analysis of spatial and temporal aspects concerning the contrast propagation through the myocardium…Coronary blood flow was determined from the change in volume during one cardiac cycle [a measurement of the velocity of the contrast propagation]. Therefore, the difference of densitometric signal in the vascular bed can be converted to the volume of contrast bolus entering the vascular bed between successive images using system iodine calibration. The time period of the cardiac cycle was calculated from the image acquisition rate (30 frames/s) [based on a delay between images, i.e. 30 frames/s = 1/30 second delay between each frame/image]. The ratio of the measured volume change to the time period of the cardiac cycle yields volumetric coronary blood flow [a measurement of the contrast propagation velocity based on the delay between images]” – a skilled person would have inferred that because the cardiac cycle was calculated based on the “image acquisition rate” that this would have had increased temporal resolution)

Regarding Claim 17.
Soudah teaches:
	The method according to claim 1, wherein the updating of the coupled model in f) is based on at least one further parameter selected from the group consisting of:
	wall motion of the left ventricle, coronary motion, patient information.(Soudah, § 3.2.1, ¶ 1: “Stress (or non-rest) conditions were induced by administering isoprenaline to the patient. Flow and pressure data waveforms were acquired using the same protocol as in rest conditions [4]. The cardiac output of the patient increased to 13.53 L/min and the heart rate to 141 beats per minute (cardiac cycle T = 0.425 sec). Figure 4 shows the flow waveform at AscAo [examples of coronary motion and patient information, as this is the coronary motion such as the measured by the heart rate of the patient in stress/non-rest conditions] …For estimating the terminal resistance parameters under non-rest situations we have used the same procedure as in rest situations (3.1.2) [the updating step]”)

Regarding Claim 19.
Zhang teaches: 
	The method according to claim 1, wherein the plurality of bi- dimensional images comprise X-ray angio images.  (Zhang, page 2097, col. 2 ¶¶ 1-3: “All images were acquired using
a conventional X-ray tube with a constant potential X-ray generator (Optimus M200, Philips Medical Systems, Shelton, CT)…Coronary angiograms were acquired when the blood flow reached maximum hyperemia…Blood flow measurement using angiographic images” – also, see the abstract)

Regarding Claim 20.
	Claim 20 is rejected under a similar rationale as claim 1, wherein Soudah teaches:  A non-transitory computer-readable storage medium having stored thereon executable instructions that, when executed by one or more processors of a computer system, cause the computer system to perform quantitative flow analysis of a coronary tree perfusing a myocardium of a heart of a patient from bi-dimensional images of at least part of the coronary tree, by: (Soudah, see abstract:“...Starting from a patient-specific computational [using a computer] mesh obtained by medical imaging techniques [patient-specific images], an analysis methodology based on a two-step automatic procedure [using a computer] is proposed. First a coupled 1D-3D Finite Element Simulation is performed and the results are used to adjust a reduced-order model of the 3D patient-specific area of interest. Then, this reduced-order model is coupled with the 1D model. In this way, three-dimensional effects are accounted for in the 1D model in a cost effective manner, allowing fast computation under different scenarios”; to clarify: Soudah, page 3, last paragraph, teaches: “The reduced-order methodology described in this paper has been implemented as part of the C++ finite element library KRATOS…” and see the citations above in claim 1 for clarification on the flow analysis as claimed)

Regarding Claim 22.
Zhang teaches:
	An X-ray imaging system comprising an imaging device for acquiring the plurality of bi-dimensional images that is operably coupled to the computer of claim 1, (Zhang, page 2097, col. 2 ¶¶ 1-3: “All images were acquired using a conventional X-ray tube with a constant potential X-ray generator (Optimus M200, Philips Medical Systems, Shelton, CT)…Coronary angiograms were acquired when the blood flow reached maximum hyperemia…Blood flow measurement using angiographic images…” – also, see page 2096, col. 2, ¶ 3: “…The studies demonstrated the feasibility and potential utility of the FPA algorithm [for a computer] in conjunction ith digital subtraction angiography for measuring  volumetric coronary blood flow…The purpose of the current study is to validate the MR measurement technique in vivo using the FPA technique”)

Sharma teaches: 
wherein the computer is configured to perform the method of claim 1 to determine at least one fractional flow reserve value of a conduit of the coronary tree of the patient.  (Sharma, abstract: “Hemodynamic quantities, such as fractional flow reserve (FFR), are computed to determine a functional assessment of the stenosis [of a conduit with stenosis]” as clarified in ¶ 61: “…The functional significance is determined through different indicators such as, trans-stenotic pressure drop, coronary flow reserve (CFR), relative flow reserve (RFR) or fractional flow reserve (FFR). FFR offers a series of advantages over the others indicators. For example, FFR does not include the rest state (which is highly dependent on the hemodynamic parameters), it does not depend on the existence of an adjacent healthy vessel (as opposed to RFR, hence it can be applied in case of multivessel disease), and it includes the effect of collateral flow and of previous myocardial infarct….”)

Regarding Claim 24.
Soudah teaches:
	The method according to claim 1, wherein the equation of the reduced 3D model is a fitted equation for the region of interest that calculates a pressure drop for a given flow value. (Soudah, § 2 teaches “Once the first simulation is completed, the pressure drop predicted by the 3D model is used to train the 1D reduced-order model via a least square fitting procedure.”, also see page 6 ¶ 2 “Function f3D(k1,k2) denotes the energy losses of the 3D model, where k1 and k2 are obtained by fitting the pressure drop between the two planes defined in the 3D model…The system obtained is solved by a Newton iteration scheme, taking as the starting point the reference section area and flow [a given flow value],…[see equation 4]” )

Regarding Claim 25.
Soudah teaches:
	The method according to claim 1, wherein the quantitative flow analysis of g) solves the coupled model using aortic pressure as an inlet boundary condition. (Soudah, § 3.1.2, titled: “Boundary conditions: Inlet and Outlet Conditions at Rest”, ¶¶ 1-2: “Figure 2 shows the blood flow and pressure waveforms at the ascending aorta (AscAo)… Pressure was obtained in the ascending aorta (proximal to the coarctation)… Due to the assumption that only the mean flow over the cardiac cycle in the BA, LCC , LS and DiaphAo arteries is known, the boundary condition estimation is limited to correctly determining the resistance values at each of these outlets. For estimating the terminal resistance parameter, we use Ohm’s law taking into account the flow distribution at the rest state(see the Table in Figure 2)… where Qi is the flow at the BA, LCC , LS and DiaphAo arteries, Pi is the mean systolic pressure at the aortic root [example of using the aortic pressure as an inlet boundary condition]…” – to clarify, also see § 3.1.3 ¶ 1: “The planes chosen were in the ascending aorta (proximal to the coarctation) and in
the descending aorta (distal to the coarctation); see Figure 2. Once these two planes
and the inlet [including the aortic pressure] and boundary conditions for rest situations are defined, we solve the coupled 3D-1D model.”

Regarding Claim 26.
Soudah teaches:
	The method according to claim 1, wherein the quantitative flow analysis of g) calculates a parameter related to pressure difference across the region of interest.  (Soudah section 3.2.1, ¶2: “Once the terminal resistances for the non-rest condition are set and the parameters
k1 and k2 of the 3D reduced-order model are fitted (see Section 3.1.3). We are able to estimate the pressure drop under non-rest conditions…The table below shows the mean, systolic and diastolic pressure for the rest and non-rest situations obtained with the reduced-order model [examples of parameters related to the pressure drop/difference]”)

Regarding Claim 27.
Sharma teaches:
The method according to claim 26, wherein the parameter represents a fractional flow reserve value for the region of interest. (Sharma, abstract: “Hemodynamic quantities, such as fractional flow reserve (FFR), are computed to determine a functional assessment of the stenosis [of a conduit with stenosis]” as clarified in ¶ 61: “…The functional significance is determined through different indicators such as, trans-stenotic pressure drop, coronary flow reserve (CFR), relative flow reserve (RFR) or fractional flow reserve (FFR). FFR offers a series of advantages over the others indicators. For example, FFR does not include the rest state (which is highly dependent on the hemodynamic parameters), it does not depend on the existence of an adjacent healthy vessel (as opposed to RFR, hence it can be applied in case of multivessel disease), and it includes the effect of collateral flow and of previous myocardial infarct….”)

Regarding Claim 28.
Sharma teaches: 
	The method according to claim 27, wherein the fractional flow reserve value is calculated directly or by adjusting the coupled model to simulate hyperemia state. (Sharma, abstract: “Hemodynamic quantities, such as fractional flow reserve (FFR), are computed [calculated directed] to determine a functional assessment of the stenosis” wherein ¶ 61 “…The functional aspects are related to the blood flow rate through a stenosis, during rest and hyperemic state.… The functional significance is determined through different indicators such as, trans-stenotic pressure drop, coronary flow reserve (CFR), relative flow reserve (RFR) or fractional flow reserve (FFR). FFR offers a series of advantages over the others indicators”; as to the model adjustment see Soudah page 15, ¶ 1: “Then, it [the reduced model] can be used under non-rest or rest conditions in a small computation time.” )

Regarding Claim 29.
Soudah teaches: 
	The method according to claim 1, wherein the region of interest is identified automatically or semi-automatically based on user input. (Soudah, section 3.1.3, ¶ 1: “In order to settle eq.4, we [the user] have to define two planes in the 3D geometrical model. The planes chosen were in the ascending aorta (proximal to the coarctation) and in the descending aorta (distal to the coarctation) [example of identifying the region of interest]; see Figure 2. Once these two planes and the inlet and boundary conditions for rest situations are defined, we solve the coupled 3D-1D model.” ; also see the abstract: “Starting from a patient-specific computational mesh obtained by medical imaging techniques, an analysis methodology based on a two-step automatic procedure is proposed”)

Regarding Claim 32.
Soudah teaches: 
	The X-ray imaging system according to claim 22, wherein the computer is embodied in a cloud computing system or high performance computing cluster. (Soudah, page 3, last paragraph, teaches: “The reduced-order methodology described in this paper has been implemented as part of the C++ finite element library KRATOS...”wherein “KRATOS that allow tackling large problems using supercomputers [high performance computing cluster] if available.”)

Regarding Claim 33.
Soudah teaches: 
	The X-ray imaging system according to claim 22, further comprising an input device configured to receive user input, wherein the user input 7/17selects a predetermined 1D model to be used in the flow analysis or specifies location of the region of interest within the 1D model. (Soudah, section 3.1.3, ¶ 1: “In order to settle eq.4, we [the user] have to define two planes in the 3D geometrical model. The planes chosen were in the ascending aorta (proximal to the coarctation) and in the descending aorta (distal to the coarctation) [example of user input for  identifying the region of interest]; see Figure 2. Once these two planes and the inlet and boundary conditions for rest situations are defined, we solve the coupled 3D-1D model.”)


Regarding Claim 34.
Soudah teaches: 
	The method according to claim 1, wherein the reduced 3D model for the region of interest of c) is generated using the 3D reconstruction of a) to construct a volumetric mesh for the region of interest, and using the volumetric mesh for the region of interest in conjunction with computational fluid dynamic simulations to generate the reduced 3D model for the region of interest. (Soudah, § 3.1.1: “To generate the 3D volume we used the pre and post-processor GiD [6]. GiD can be efficiently used for mesh generation in CFD analysis…The result of the isostuffing procedure is a volume mesh of 4,322,556 four-noded tetrahedral elements and 206,880 three-noded triangles with 777,235 nodes...”; and see § 5: “We have presented a CFD framework which combines patient-specific model and a reduced-order model to estimate the energy losses in cardiovascular problems…The procedure consists of a two step process. First a reduced-order model is trained [generated] using a coupled 1D-3D FEM [using the “volume mesh”] analysis and then is used together with a 1D solver under different pathological conditions.”

Regarding Claim 35.
Soudah teaches:
	The method according to claim 1, wherein the reduced 3D model for the region of interest of c) is generated from geometric features of the 3D reconstruction of a). (Soudah, § 3.1.3: “In order to settle eq.4, we have to define two planes in the 3D geometrical model. The planes chosen were in the ascending aorta (proximal to the coarctation) and in the descending aorta (distal to the coarctation); see Figure 2. Once these two planes and the inlet and boundary conditions for rest situations are defined, we solve the coupled 3D-1D model. We use an adaptative time step based on the 1D simulation...” – i.e. the process of generating the “Reduced-order model” (title of §3.1.3) uses geometric features of the “3D geometric model”)

Regarding Claim 36.
Soudah teaches:
	The method according to claim 1, wherein the lumped parameter zero-dimensional models of the 1D model of d) is based on a hydraulic- electrical analogue where blood pressure and flow rate is represented by voltage and current, respectively, and effects of friction in blood flow is represented by resistance. (Soudah, § 3.1.2, ¶ 2: “These lumped models are usually composed of a set of resistances and compliances to model the microvascular beds… For estimating the terminal resistance parameter, we use Ohm’s law taking into account the flow distribution at the rest state(see the Table in Figure 2);”, e.g. see figure 6 and equation 6)

Regarding Claim 38.
Sharma teaches: 
	The method according to claim 36, wherein the hydraulic- electrical analogue further includes capacitance that represents effects of vessel elasticity. (Sharma, see ¶ 34: “The lumped or 0D models 322-330 of the microvasculature are based on the analogy between electricity and hydraulics and eliminate the spatial dependency of the independent variables by concentrating the physiological properties of the small vessels into lumped elements: resistance, compliance and inertance… Three different mechanisms can be used to explain the observed flow rate waveform inside the coronary tree: varying elasticity, shortening- induced intracellular pressure and cavity induced extracellular pressure… In the multi-scale perspective, regular 3-element Windkessel models can be used at the termination sites of vessels which do  not belong to the coronary tree.” – and see figure 3 # 322-330 which show the use of capacitors; a skilled person would have inferred that these represented the “varying elasticity”
As to using this for Soudah’s model, see Soudah, § 4: “Some authors [23][24] use the three-element Windkessel model for improving the fitting of the lumped model”
To clarify on the BRI of this, see page 14, ¶ 6 of the instant specification: “The blood pressure and flow-rate can be represented by voltage and current and the effects of friction and inertia in blood flow and of vessel elasticity can be described by using resistance,  inductance and capacitance respectively. By doing this, the methods for analysis of electric circuits can be applied to cardiovascular dynamics. An example of a 0D cardiovascular system analysis model is the RC Windkessel model as shown in Fig. 5 and summarized by Shi et al, “Review of Zero-D and 1-D Models of Blood Flow in the Cardiovascular System”, BioMedical Engineering Online 2011, 10:33.”)

Regarding Claim 39.
Soudah, as taken in combination with Zhang, teaches:
	The method according to claim 1, wherein the image analysis of f) involves the blush measurements of i), wherein the results of the blush measurements are used to adjust , a value of end-resistance of the coupled model for the part of the coronary tree supplying blood to the myocardium. (Soudah, as was taken in view of Zhang in claim 1 – wherein Soudah § 3.2.1 ¶ 1 teaches: “Flow and pressure data waveforms were acquired using the same protocol
as in rest conditions [4]… For estimating the terminal [end] resistance parameters under non-rest situations we have used the same procedure as in rest situations (3.1.2)…” as clarified in § 3.1.2, and wherein Zhang teaches the blush measurements – see Zhang, section “Blood flow measurement using angiographic images”, pages 2097-2098: “…Coronary blood flow was determined from the change in volume during one cardiac cycle. An ROI for flow measurement was drawn around the LAD vascular bed that encompassed both the visible arteries and the microcirculatory blush (43, 60) (Fig. 3)…” – see the citations and rationale above in claim 1 for additional clarification)

Regarding Claim 40.
Soudah, as taken in combination with Zhang and Sharma above, teaches:
	The method according to claim 1, wherein the image analysis of f) involves the measurements of contrast propagation velocity and the densiometric measurements of ii), wherein the results of the measurements of contrast propagation velocity and densiometric measurements are used to adjust the coupled model by further adding at least one lumped parameter zero- dimensional model that simulates the collateral flow to the coupled model. (Zhang, section “Blood flow measurement using angiographic images”, pages 2097-2098: “…This technique combines the densitometric analysis of spatial and temporal aspects concerning the contrast propagation through the myocardium… Coronary blood flow was determined from the change in volume during one cardiac cycle… Therefore, the difference of densitometric signal in the vascular bed can be converted to the volume of contrast bolus entering the vascular bed between successive images  using system iodine calibration. The time period of the cardiac cycle was calculated from the image acquisition rate (30 frames/s). The ratio of the measured volume change to the time period of the cardiac cycle yields volumetric coronary blood flow.” As clarified on page 2102, col. 1, last paragraph: “…. In our current
angiographic flow measurement, the ROI was drawn large enough to ensure that the LAD vascular bed will be within the ROI (35). As a consequence, this technique ensured that any
visible potential collateral flow perfusion will be included in the angiographic NMR measurement…”
	And see Sharma, ¶ 32: “One further aspect which is very important in the coronary circulation, and which contributes to the large discordance between morphological and functional importance of a stenosis is the presence of collateral flow which can render a morphologically important stenosis into a functionally insignificant one. Depending on the patient specific vessel morphology, the collateral flow 336 can be modeled both through anastomotic large vessels (with 1D models) or through microvascular vessels which supply the affected region with blood (modeled through lumped elements as in FIG. 3).”, and see figure 3 which shows that the “Collateral flow” element # 336 is between two arteries)

Regarding Claim 42.
Soudah teaches: 
	The method according to claim 1, wherein the updating the coupled model of f) is further configured to update the coupled model to simulate hyperemia. (Soudah, see §3.2.1 ¶¶ 1-2 and table 1 – “Table 1 shows the terminal resistance values for terminal vessels for rest and non-rest [hyperemia] situations” – i.e. the model is updated to simulate hyperemia by updating the “terminal resistance values” in the model – see § 4 ¶ 1 for more clarification: “ For the rest situation, the mean (2.83 mmHg) and maximum (18.07 mmHg) pressure drops are estimated using the 3D-1D coupling model. For the non-rest situation, the mean and maximum pressure drops of 13.68 and 44.06 mmHg are estimated using the 1D-reduced-order model”)

Regarding Claim 43.
Zhang teaches: 
	The method according to claim 1, wherein:
	the image analysis of f) involves the blush measurements of i). (Zhang, section “Blood flow measurement using angiographic images”, pages 2097-2098: “…Coronary blood flow was determined from the change in volume during one cardiac cycle. An ROI for flow measurement was drawn around the LAD vascular bed that encompassed both the visible arteries and the microcirculatory blush (43, 60) (Fig. 3)…”)

Regarding Claim 47.
Zhang teaches: 
	The method according to claim 1, wherein:
	the image analysis of f) involves the measurements of contrast propagation velocity and the densiometric measurements of ii). (Zhang, section “Blood flow measurement using angiographic images”, pages 2097-2098: “…This technique combines the densitometric analysis of spatial and temporal aspects concerning the contrast propagation through the myocardium… Coronary blood flow was determined from the change in volume during one cardiac cycle… Therefore, the difference of densitometric signal in the vascular bed can be converted to the volume of contrast bolus entering the vascular bed between successive images  using system iodine calibration. The time period of the cardiac cycle was calculated from the image acquisition rate (30 frames/s). The ratio of the measured volume change to the time period of the cardiac cycle yields volumetric coronary blood flow.” As clarified on page 2102, col. 1, last paragraph: “…. In our current angiographic flow measurement, the ROI was drawn large enough to ensure that the LAD vascular bed will be within the ROI (35). As a consequence, this technique ensured that any visible potential collateral flow perfusion will be included in the angiographic NMR measurement…”)

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Soudah et al., “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems”, 2014, in view of Zhang et al., “Quantification of coronary microvascular resistance using angiographic images for volumetric blood flow measurement: in vivo validation”, 2011 and in further view of Sharma et al., US 2013/0132054  and in further view of Mynard et al., “Scalability and in vivo validation of a multiscale numerical model of the left coronary circulation”, 2014

Regarding Claim 7
Soudah teaches: 
	The method according to claim 1, wherein the 1D model of d) is based on a predetermined 1D model of the coronary tree(Soudah, page 5, ¶ 1: “In absence of detailed of patient-specific data, the wall elasticity and the thickness of the 55 largest arteries are based on data published by Wang and Parker [12].”; to clarify § 2.2: “The properties of the 1D geometrical models were taken from [12]” and see figure 4 captioned as: “1D anatomical model based on [12].” – and see fig. 4 – i.e. the 1D model of Soudah was based on the model predetermined by Wang and Parker)  

Soudah, as modified by Zhang, does not explicitly teach:
 selected from a left dominant model, a right dominant model, a balanced model or small right/left dominant model. 

Mynard teaches:
selected from a left dominant model, a right dominant model, a balanced model or small right/left dominant model.  (Mynard, abstract, teaches: “We therefore validated a multiscale model of the left coronary circulation using high-fidelity data from nine adult sheep and nine newborn lambs and investigated whether wave propagation effects are more prominent in adults, whose body size (and hence wave transit distance) is greater. The model consisted of a one-dimensional (1D) network of the major conduit arteries and a lumped parameter model of microvascular beds. Intramyocardial pressure was considered to arise via contraction-related myocyte thickening and transmission of ventricular cavity pressure into the heart wall. 1D network geometry from published human anatomical data was scaled using myocardial weights, while subject-specific aortic pressure/flow and ventricular pressure formed model inputs.”, as clarified on page 518, col. 1, ¶ 1: “1D model of conduit coronary arteries. Most sheep (8, 20) display a left dominant coronary anatomy in which the Cx supplies the posterior portion of the ventricular septum. Based on the gross similarity between left dominant anatomies in humans and sheep (20), the 1D conduit artery model shown in Fig. 1 was adapted from measurements in humans by Dodge et al. (16).”; to clarify, page 526, col. 2, ¶ 2: “The geometry of the 1D conduit arterial network was based on human data (16) with similar gross coronary anatomy to sheep (20), and we therefore did not account for any anatomical differences between species or subjects.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah on a system which used a 1D anatomical model based on “Wang and Parker” (Soudah, see fig. 4, see page 5) with the teachings from Mynard on a “1D conduit artery model” that is “left dominant”. The motivation to combine would have been that “Excellent agreement was obtained between simulated and measured CxQ waveforms in most cases. Detailed flow waveform analysis did not clearly reveal a greater prominence of wave propagation effects in adults compared with newborns. This multiscale model is likely to be useful for investigating wave phenomena and phasic aspects of coronary flow in adults and during development.” – to clarify, page 525, col. 1, ¶¶ 2-3: “The model described herein, along with our recent study of congenital coronary abnormalities (44), represents the first modeling effort in relation to the newborn coronary circulation. In the absence of subject-specific vascular geometry, this was made possible by using allometric scaling, a powerful technique for predicting physiological parameters over a wide range of body sizes across species (22) or during maturation (56)….”

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soudah et al., “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems”, 2014, in view of Zhang et al., “Quantification of coronary microvascular resistance using angiographic images for volumetric blood flow measurement: in vivo validation”, 2011 and in further view of Sharma et al., US 2013/0132054 and in further view of Willerson, “Coronary Artery Disease”, textbook, Jan. 2015

Regarding Claim 10.
Zhang teaches: 
	The method according to claim 1, wherein the image analysis of f) involves the blush measurements of i) performed on at least two bi- dimensional images of the plurality of bi-dimensional images (Zhang, pages 2097-2098, section “Blood flow measurement using angiographic images” as cited above teaches: “…Coronary blood flow was determined from the change in volume during one cardiac cycle. An ROI for flow measurement was drawn around the LAD vascular bed that encompassed both the visible arteries and the microcirculatory blush (43, 60) (Fig. 3)… Therefore, the difference of densitometric signal in the vascular bed can be converted to the volume of contrast bolus entering the vascular bed between successive images using system iodine calibration.”

Zhang does not explicitly teach: 
that minimizes effects of foreshortening and superimposing. 

Willerson teaches: 
that minimizes effects of foreshortening and superimposing. (Willerson, pages 91-92, section “Angiographic Views”, ¶¶ 3-4: “The angiographer must evaluate the entire vessel in several different views to avoid the effects of vessel foreshortening that can hide a stenotic lesion and because of coronary lesions are frequently eccentric… Additionally, when quantitative angiographic methods are employed, coronary lesions are best evaluated in at least two orthogonal projections (e.g. LAO 60° and RAO 30°) in which the lesion can be seen well in both projections without foreshortening or overlap [super-imposing] … The use of multiple oblique views in the antero-lateral projection in conjunction with angulation in the caudocranial plane has greatly facilitated optimal visualization of coronary lesions and minimized the problem of foreshortening of the coronary arteries.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah, as modified by Zhang and Sharma, on a system for angiography with the teachings from Willerson on techniques for “…obtaining adequate angiographic views of the coronary arteries…” (Willerson, page 91, section “Angiographic Views”, ¶ 1). The motivation to combine would have been that “The angiographer must evaluate the entire vessel in several different views to avoid the effects of vessel foreshortening that can hide a stenotic lesion and because of coronary lesions are frequently eccentric”  (Willerson, page 91, last paragraph). Additional motivations to combine would have been that “Additionally, when quantitative angiographic methods are employed, coronary lesions are best evaluated in at least two orthogonal projections (e.g. LAO 60° and RAO 30°) in which the lesion can be seen well in both projections without foreshortening or overlap [ 187 ]… The use of multiple oblique views in the antero-lateral projection in conjunction with angulation in the caudocranial plane has greatly facilitated optimal visualization of coronary lesions and minimized the problem of foreshortening of the coronary arteries.” (Willerson, page 92, section “Angiographic Views”, ¶¶ 1-2)

Also, the KSR rationale of (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results applies:
1) The base device of Soudah, as modified above, is a system for assessing stenosis wherein this uses “angiography” to obtain “image data” (§ 3.1.1 of Soudah)  
2) Willerson, pages 91-92, section “Angiographic Views”, provides techniques on “obtaining adequate angiographic views of the coronary arteries”; wherein this is part of “Coronary Artery Disease is part of the family of Cardiovascular Medicine and is the product of our continuing effort to provide an authoritative and comprehensive review of important clinically relevant cardiovascular disease topics” (Willerson, preface) – i.e. it is a known technique
3) One of ordinary skill would have readily recognized the predictable result of obtaining Soudah’s imaging data by performing the imaging in the manner described by Willerson because “The angiographer must evaluate the entire vessel in several different views to avoid the effects of vessel foreshortening that can hide a stenotic lesion and because of coronary lesions are frequently eccentric.”  (Willerson, page 91, last paragraph). 

Regarding Claim 11.
Soudah teaches: 
	The method according to claim 10, wherein a three- dimensional imaging modality is used to register the at least two bi-dimensional images used for the blush measurements. (Soudah, § 3.1.1: “The physiological and geometrical data used in this work was obtained from [4].The patient was a 71kg, 177cm tall, 17-year old male with a mild thoracic aortic coarctation. Image data come from a 1.5-T Phillips scanner using a gadolinium-enhanced MR angiography (MRA) with the patient in the supine position. The 3D model (Figure 2) includes the ascending aorta, aortic arch, descending aorta, left subclavii, brachiocephalic and finally left common carotid arteries in Stereo Lithography(STL) file format.” – this is a 3D imaging modality which registers 2D images with a contrast medium of “gadolinium” – to clarify, a skilled person would have found it obvious that when Soudah was taken in view of Zhang’s “Quantification of coronary microvascular resistance using angiographic images for volumetric blood flow measurement”  (Zhang, abstract) to have used Soudah’s angiographic imaging system for Zhang’s technique
Furthermore, should additional clarification on the meaning of Soudah’s “1.5-T Phillips scanner using a gadolinium-enhanced MR angiography” be sought, see Willerson pages 316-317; wherein Table 13.7 provides a “Comparison of coronary magnetic resonance angiography [e.g. Soudah’s scanner] and coronary computed tomography angiography” wherein “CMRA” includes “Contrast medium None or gadolinium [e.g. Soudah’s technique]”; and page 317 col. 1, ¶ 2 discloses: “Imaging of epicardial coronary arteries is demanding because of their relatively small diameter (2–5 mm). The scan time for a 2D image is governed by the repetition time (ms) × the number of phase-encoding steps… With a 1.5 T scanner, 32-channel coil, and Gd [gadolinium] infusion [similar to Soudah’s imaging system], the imaging spatial resolution was 1.1 × 1.1 × 1.5 mm [3D image resolution by 2D images] 3 in a series recently reported by Nagata and colleagues [ 259 ]….”)

Claims 23 and 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soudah et al., “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems”, 2014, in view of Zhang et al., “Quantification of coronary microvascular resistance using angiographic images for volumetric blood flow measurement: in vivo validation”, 2011 and in further view of Sharma et al., US 2013/0132054  and in further view of Jarisch, “Myocardial Perfusion Evaluation Using Only Six Projections”, 2012, accessed via URL: www(dot)researchgate(dot)net/publication/271842517_Myocardial_Perfusion_Evaluation_Using_Only_Six_Projections

Regarding Claim 23.
Soudah, as modified by Sharma and Zhang above, does not explicitly teach:
	The X-ray imaging system according to claim 22, wherein the computer is further configured to read information on rotational and angulation position of the imaging device for use in blush and densitometric measurements, wherein said information includes information on the delay between acquired image frames with respect to frontal and lateral X-ray source of the imaging device. 

Jarisch teaches: 
The X-ray imaging system according to claim 22, wherein the computer is further configured to read information on rotational and angulation position of the imaging device for use in blush and densitometric measurements, wherein said information includes information on the delay between acquired image frames with respect to frontal and lateral X-ray source of the imaging device. (Jarisch, § 1: “…The purpose here is to add 3-D reconstruction of myocardial blush using the small number of projections available in angiographic procedures” wherein § 3 teaches “The method incorporates parameters for automated alignment of projections and corrections of possible 3D motion artifacts”, see § 4.3 clarifies “The new High Efficiency CT (HECT) was applied to sets of the set projection directions [the rotational and angulation positions] for each experimental condition. Progressive resolution made automated mutual alignment of projections very efficient)” to further clarify see § 4.2: “For any given projection direction [including frontal and lateral, as this is “any given…direction”] the first four phase points within an R-R interval, free of any blush image defects (e.g. due to late manual injection), were selected for DSA (Fig. 4.3)” wherein the caption of fig. 4.3 clarifies “Myocardial blush in two consecutive beats” – to clarify, each “beat” is represented by “four phase points”/images over the time of the beat; as such a skilled person would have inferred this included information on the delay between the “four phase points”, and delay between the “beats” 
	To clarify on the frontal/lateral: see fig. 4.1, which shows the “Angiographic setup” which shows the “CT” (§ 4.3) [example of an x-ray system] wherein § 4.1 teaches “…this acquisition procedure was repeated six times at 30 [degree] increments” – as such, a skilled person would have inferred that this includes the x-ray source being in the front (such as pictured in fig. 4.1), and the later “increments” would have moved this source to be in a lateral position (i.e., the source moves down the arm shown in the figure in 30 degree increments). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah, as taken in combination with Zhang and Sharma above, on a system for cardiovascular modelling that includes the “Quantification of coronary microvascular resistance using angiographic images for volumetric blood flow measurement” (Zhang, abstract) with the teachings from Jarisch on a system to evaluate the “myocardial blush” from “angiographic procedures” (Jarisch, § 1) The motivation to combine would have been that “...The value of the present technique lies in versatility and efficiency: (i) it may be added to angiographic procedures; and (ii) it may reduce X-ray exposure or MRI measurement times [5] many-fold for traditional 3D tomographic needs” (Jarisch, § 5 ¶ 2). 

Regarding Claim 46.
Soudah, as taken in combination with Zhang and Sharma above, does not explicitly teach:
	The method according to claim 43, wherein:
	the blush measurements of i) comprise a three-dimensional blush measurement involving blush measurements performed in the at least two bi-dimensional images and used to construct a corresponding 3D reconstruction. 

Jarisch teaches:
	The method according to claim 43, wherein:
	the blush measurements of i) comprise a three-dimensional blush measurement involving blush measurements performed in the at least two bi-dimensional images and used to construct a corresponding 3D reconstruction. (Jarisch, §1: “The purpose here is to add 3-D reconstruction of myocardial blush using the small number of projections available in angiographic procedures”  - i.e., an example of a 3D blush measurement and a “3-D reconstruction” of the “blush” – see §§4.1 to 4.3, including figures 4.1 to 4.5 for details, figure 4.5 shows an example “Cut-away view of myocardial blush [without] ligation. 3D tomographic reconstruction was from six projections”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah, as taken in combination with Zhang and Sharma above, on a system for cardiovascular modelling that includes the “Quantification of coronary microvascular resistance using angiographic images for volumetric blood flow measurement” (Zhang, abstract) with the teachings from Jarisch on a system to evaluate the “myocardial blush” from “angiographic procedures” (Jarisch, § 1) The motivation to combine would have been that “...The value of the present technique lies in versatility and efficiency: (i) it may be added to angiographic procedures; and (ii) it may reduce X-ray exposure or MRI measurement times [5] many-fold for traditional 3D tomographic needs” (Jarisch, § 5 ¶ 2). 


Claims 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soudah et al., “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems”, 2014, in view of Zhang et al., “Quantification of coronary microvascular resistance using angiographic images for volumetric blood flow measurement: in vivo validation”, 2011 and in further view of Sharma et al., US 2013/0132054 and in further view of Pant et al., “A methodological paradigm for patient-specific multi-scale CFD simulations: from clinical measurements to parameter estimates for individual analysis.”, 2014

Regarding Claim 37.
Soudah, as modified by Zhang and Sharma above, does not explicitly teach:
	The method according to claim 36, wherein the hydraulic- electrical analogue further includes inductance that represents effects of inertia in blood flow. 

Pant teaches: 
	The method according to claim 36, wherein the hydraulic- electrical analogue further includes inductance that represents effects of inertia in blood flow. (Pant, § 2.3, ¶ 2 – “Such a procedure involves representing each segment of the 3D model with reduced order lumped model consisting of three elements: a resistor to model viscous losses; a capacitor to model arterial elastance; and an inductor to model inertial effects.”, as clarified on page 1632 ¶ 1: “Each 3D segment is represented by a CLR (Capacitance, Inductance, and Resistance) element to mimic the effects of arterial distensibility, fluid [blood flow] inertia, and viscous effects, respectively”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah, as modified above, on a system which uses a 1D/0D model for coronary circulation with the teachings from Pant on “A new framework for estimation of lumped (for instance, Windkessel) model parameters from uncertain clinical measurements is presented” (Pant, abstract) including capacitors and inductors in the model to account for “arterial elastance” and “inertial effects” (Pant, §2.3, ¶ 2). 
The motivation to combine would have been that Pant’s technique “Since the accuracy of the Windkessel parameter estimates depends on the lumped parameter representativeness, the latter is iteratively improved by running few 3D simulations while simultaneously improving the former…Knowledge on how these Windkessel parameters change from rest to stress can thus be learned by such an approach. Lastly, it is demonstrated that the proposed approach is capable of dealing with a wide variety of measurements and cases where the pressure and flow clinical measurements are not taken simultaneously.”
An additional motivation to combine would have been that “Each 3D segment is represented by a CLR (Capacitance, Inductance, and Resistance) element to mimic the effects of arterial distensibility, fluid inertia, and viscous effects, respectively” which would have resulted in Soudah’s model being able to also “mimic” these effects, improving the accuracy of Soudah’s model.

Claims 44-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soudah et al., “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems”, 2014, in view of Zhang et al., “Quantification of coronary microvascular resistance using angiographic images for volumetric blood flow measurement: in vivo validation”, 2011 and in further view of Sharma et al., US 2013/0132054 and in further view of Vogelzang et al., “Computer-assisted myocardial blush quantification after percutaneous coronary angioplasty for acute myocardial infarction: a sub-study from the TAPAS trial”, 2009

Regarding Claim 44.
Soudah, as taken in combination with Zhang and Sharma above, does not explicitly teach:
The method according to claim 43, wherein:
	the blush measurements of i) include subtracting a background mask from the at least two bi-dimensional images.

Vogelzang teaches:
The method according to claim 43, wherein: the blush measurements of i) include subtracting a background mask from the at least two bi-dimensional images. (Vogelzang, pages 595-596, the paragraph split between the pages: “...In each frame of the run, a background mask is composed by taking a median filter. This background mask contains all large-scale structures, such as the diaphragm and large blood vessels, but no smaller-sized structures. This mask is subtracted from the original frame, so that only smaller-sized structures remain...” – for relevance, also see the remaining parts of this section of the “Quantitative blush evaluation program”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah, as taken in combination with Zhang on a system for cardiovascular modelling that includes the “Quantification of coronary microvascular resistance using angiographic images for volumetric blood flow measurement” (Zhang, abstract) with the teachings from Vogelzang on “‘Quantitative Blush Evaluator’ (QuBE), a computer program which calculates a score for myocardial perfusion.” (Vogelzang, abstract). The motivation to combine would have been that “The QuBE method provides a practical and efficient method to quantify myocardial perfusion...Furthermore, the fine-grained QuBE assessment allows more accurate measurements...” (Vogelzang, section “Discussion”, ¶ 2 on pages 598-599).

Regarding Claim 45.
Soudah, as taken in combination with Zhang and Sharma above, does not explicitly teach:
	The method according to claim 43, wherein:
	the blush measurements of i) include applying motion correction to the at least two bi-dimensional images.  

Vogelzang teaches:
The method according to claim 43, wherein:
	the blush measurements of i) include applying motion correction to the at least two bi-dimensional images.  (Vogelzang, section “Quantitative blush evaluation program” ¶ 1: “On this angiogram, the operator indicates a polygonal shape that contains the distal infarct-related area. Figure 1A shows a typical screenshot of the program. When the operator has drawn the polygonal area [e.g., Zhang’s “ROI” such as shown in Zhang figure 3, see figure 1(A) of Vogelzang which clarifies this is also a “region of interest”] the program calculates the QuBE value as follows: For each frame, a possible translation offset is determined compared with the other frames to correct for panning motions. This offset is calculated by trying all possible motions with the change in x-pixel offset ranging from 210 to 10 and the change in y-pixel offset also ranging from 210 to 10. For each change, the correlation between the old and the new frame is calculated, and the shift with the best correlation between the frames is taken. The polygon is shifted in each frame according to the calculated movement offset.” – this is an example motion correction technique being applied to the images)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah, as taken in combination with Zhang on a system for cardiovascular modelling that includes the “Quantification of coronary microvascular resistance using angiographic images for volumetric blood flow measurement” (Zhang, abstract) with the teachings from Vogelzang on “‘Quantitative Blush Evaluator’ (QuBE), a computer program which calculates a score for myocardial perfusion.” (Vogelzang, abstract). The motivation to combine would have been that “The QuBE method provides a practical and efficient method to quantify myocardial perfusion...Furthermore, the fine-grained QuBE assessment allows more accurate measurements...” (Vogelzang, section “Discussion”, ¶ 2 on pages 598-599)

Claim 48 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soudah et al., “A Reduced-Order Model based on the Coupled 1D-3D Finite Element Simulations for an Efficient Analysis of Hemodynamics Problems”, 2014, in view of Zhang et al., “Quantification of coronary microvascular resistance using angiographic images for volumetric blood flow measurement: in vivo validation”, 2011 and in further view of Sharma et al., US 2013/0132054  and in further view of Qasem US 2011/0275944

Regarding Claim 48.
Soudah, as taken in view of Zhang and Sharma, does not explicitly teach:
	The method according to claim 25, wherein:
	the aortic pressure is derived from a cuff measurement on the patient.

Qasem teaches: 
The method according to claim 25, wherein:
	the aortic pressure is derived from a cuff measurement on the patient. (Qasem, abstract: “A method for determining a calibrated aortic pressure waveform from a brachial cuff waveform involves the use of one or more generalized transfer functions” and see figure 1)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Soudah, as modified above by Zhang and Sharma, on a system which uses “pressure wire measurements” (Soudah, § 3.1.2)/” Both Pa and Pv were measured continuously with pressure transducers using a sheath in the carotid artery and a catheter in the right atrium, respectively.” (Zhang, page 2098, col. 2, ¶ 2) with the teachings from Qasem on “A method for determining a calibrated aortic pressure waveform from a brachial cuff waveform” (Qasem, abstract).  
The motivation to combine would have been that “The only direct method to measure aortic pressure is through an invasive procedure, which includes inserting a catheter with either a pressure sensor on the tip or a fluid-filled catheter connected to an external pressure sensor located on the electronic module. The method not only increases the risk to the patient, but is cumbersome, intrusive, and a time-consuming procedure that requires significant use of hospital facilities and staff. [0002] A non-invasive and easy alternative is to use a conventional blood pressure cuff sphygmomanometer or any equivalent electronic device to measure the brachial pressure as an indicator for aortic pressure and cardiovascular risk” (Qasem, ¶¶ 1-2) wherein “The invention provides an easy to use, operator independent, accurate method to obtain aortic pressure from a cuff pulse taking into consideration the harmonic amplification nature of arterial pressure pulses and physiology behind arterial volume displacement pulses.” (Qasem, ¶ 17)

 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sharrock et al., US 2006/0224070 – see the abstract, see figure 2
Shoshan, US 6,217,522 – see the abstract, see figure 4 # 4
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David A Hopkins/Examiner, Art Unit 2147